Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 04/23/2019 for application number 16/392,518. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Claim 1 is presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2019 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: the specification should be updated to update the status of all noted co-pending applications, if any. 
The disclosure is objected to because of the following informalities:
Para 0001 on page 1, under section “Cross-Reference To Related Applications”, the cited copending Patent Applications Serial No., the filing date, and  should be updated with current statuses such as U.S. Patent No., and the issued date.
	Appropriate correction is required.
Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner believes that the title of the invention is imprecise. A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP 606.01. However, the title of the invention should be limited to 500 characters.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1:
On line 4 of page 28, replace the words, “in the A” with ----in the source code A------- 
On line 5 of page 28 replace the words, “identifier” with ----identifier (ID)----
On line 7 of page 28, replace the words, “in the A” with ----in the source code A----
On line 10 of page 28, replace the words, “in the A” with ----in the source code A----
On line 12 of page 28, the use of slashes symbol between descriptive elements in the claim renders the scope and meaning of the claims unclear, as slashes could be construed to mean “and”, “or” or both “and” and “or”.

On line 13 of page 28, replace the words, “any D” with ----any callback function D----
On line 14 of page 28, replace the words, “in the B” with ----in the source code B----
On line 16 of page 28, replace the words, “modifying the A” with ----modifying the source code A----
On line 16 of page 28, replace the words, “modifying the B” with ---- modifying the source code B----
On line 2, of page 29, replace the words, “the API call” with ----an API call----, as API call is not cited in the claim previously
On line 18, of page 29, replace the words, “the combined energy” with ----a combined energy ----, as combined energy is not cited in the claim previously
Appropriate correction is required.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s claimed invention distinguishes over the prior art for following reasons. 
The independent claim 1 is allowable over the art of record. None of the references either alone or in combination teach or fairly suggest a step by step method for profiling energy usage of an invoking an application programming interface (API) by an application in a computing device as described in claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NITIN C PATEL/Primary Examiner, Art Unit 2186